DETAILED ACTION
1.	The Amendment filed 07/26/2022 has been entered. Claims 1-4, 6 & 8-17 in the application remain pending.  Claims 1 & 13 were amended. Claims 5 & 7 remain cancelled. Claims 8-9 & 13-17 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/01/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claim 1-4, 6 & 10-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9 & 13-17, directed to species and the subcombination of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
5.	Specification objections in the 05/26/2022 Office Action are withdrawn.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Lee et al. (KR 2019-0080326 A) of claims 1-4, 6 & 10-12 are withdrawn per amendments of claim 1.

7.	Support for these amendments can be found in the instant application US PG-Pub. 2021/0129175 A1: [0084]; [0096]; [0101]; fig 9 & 12-13.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Evan Liebovitz on 08/03/2022.
Claim 13 in the application has been amended as follows: 
A support unit for supporting a substrate in a treatment space, the support unit comprising: 
a support plate; 
a heater configured to heat the substrate on the support plate; 
a height adjustor configured to change a position of the substrate between a first position spaced apart upward from an upper surface of the support plate by a first distance and a second position spaced apart upward from the upper surface of the support plate by a second distance, 
wherein the height adjustor is in a recess formed below the upper surface of the support plate; and 
a pressure-reducing passage connected to the recess, the pressure-reducing passage configured to reduce pressure in the recess, wherein the height adjustor includes a through-hole vertically through the height adjustor and confined within the height adjustor, the through-hole connected with [[he]] the pressure-reducing passage, and
wherein the second distance is greater than the first distance.

Reasons for Allowance
9.	Claims 1-4, 6 & 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An apparatus for treating a substrate, the apparatus comprising: 
a housing having a treatment space inside; 
a gas supply unit configured to supply a hydrophobic gas into the treatment space to hydrophobicize the substrate; and 
a support unit configured to support the substrate in the treatment space, wherein the support unit includes: 
a support plate; 
a heater configured to heat the substrate on the support plate; 
a height adjustor configured to change a position of the substrate between a first position spaced apart upward from an upper surface of the support plate by a first distance and a second position spaced apart upward from the upper surface of the support plate by a second distance, 
wherein the height adjustor is in a recess formed below the upper surface of the support plate; and 
a pressure-reducing passage connected to the recess, the pressure-reducing passage configured to reduce pressure in the recess, 
wherein the height adjustor includes a through-hole vertically through the height adjustor and confined within the height adjustor, the through-hole connected with the pressure-reducing passage, and 
wherein the second position is a higher position than the first position.” The closest prior art of record Lee et al. (KR 2019-0080326 A), does not teach nor suggest “wherein the height adjustor includes a through-hole vertically through the height adjustor and confined within the height adjustor, the through-hole connected with the pressure-reducing passage” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 13 recites “A support unit for supporting a substrate in a treatment space, the support unit comprising: 
a support plate; 
a heater configured to heat the substrate on the support plate; 
a height adjustor configured to change a position of the substrate between a first position spaced apart upward from an upper surface of the support plate by a first distance and a second position spaced apart upward from the upper surface of the support plate by a second distance, 
wherein the height adjustor is in a recess formed below the upper surface of the support plate; and 
a pressure-reducing passage connected to the recess, the pressure-reducing passage configured to reduce pressure in the recess, wherein the height adjustor includes a through-hole vertically through the height adjustor and confined within the height adjustor, the through-hole connected with the pressure-reducing passage, and
wherein the second distance is greater than the first distance.” The closest prior art of record Lee et al. (KR 2019-0080326 A), does not teach nor suggest “wherein the height adjustor includes a through-hole vertically through the height adjustor and confined within the height adjustor, the through-hole connected with the pressure-reducing passage” as in the context of independent claim 13. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717